Citation Nr: 0021790	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  98-07 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for heart disease secondary 
to a service-connected chronic anxiety and depressive 
disorder.

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel



INTRODUCTION

The veteran had active service from November 1939 to May 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  A March 1998 rating action denied the claim 
of entitlement to special monthly compensation based on the 
need for regular aid and attendance.  A March 1999 rating 
action denied the claim of entitlement to service connection 
for heart disease secondary to his service-connected chronic 
anxiety and depressive disorder.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for heart 
disease secondary to chronic anxiety and a depressive 
disorder is supported by evidence demonstrating that it is 
plausible.

2.  The preponderance of the evidence of record is against 
the claim of entitlement to service connection for heart 
disease secondary to chronic anxiety and a depressive 
disorder.

3.  The veteran has a single service-connected disability 
currently rated as 100 percent disabling.

4.  The veteran's service-connected psychiatric disability 
neither renders the veteran helpless, in need of the regular 
assistance of others, nor does it render him permanently 
bedridden.  

5.  As a direct result of a service-connected disability, the 
veteran is not substantially confined to his dwelling and the 
immediate premises.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for heart 
disease secondary to chronic anxiety and a depressive 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  Heart disease is not proximately due to or the result of 
chronic anxiety and a depressive order.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.310 (1999).

3.  The criteria for special monthly compensation based on 
being bedridden, or on the need for regular aid and 
attendance, or by reason of being permanently housebound, or 
on account of having a service-connected disability rated as 
total and an additional service connected disability or 
disabilities independently ratable at 60 percent or more have 
not been met.  38 U.S.C.A. §§ 1114 (l), (s) (West 1991); 
38 C.F.R. §§ 3.350 (b), (i), 3.352(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The service medical records of the veteran show that he was 
diagnosed with psychosis and discharged on the basis of that 
disability.  In May 1944, the veteran was granted service 
connection for his psychiatric condition (characterized then 
as dementia praecox).  The evaluation of the veteran's 
psychiatric condition has varied, but it has been rated as 
either productive of individual unemployability or 100 
percent disabling since October 1974.  Rating actions 
beginning in November 1977 have characterized the condition 
as a chronic anxiety and depressive reaction.

Service medical records do not indicate that the veteran was 
treated for heart disease during service, and an August 1944 
VA examination did not reveal any cardiovascular disorder.  
The veteran was diagnosed with and treated for cardiovascular 
problems in 1979 and thereafter.  VA Medical Center (VAMC) 
outpatient records indicate that the veteran underwent 
surgery to repair an aortic abdominal aneurysm in August 
1983.  In January 1987, the veteran was admitted to a VAMC 
with a diagnosis of coronary artery disease with prolonged 
angina.  VAMC records further indicate that in December 1997, 
the veteran was found to have another aortic abdominal 
aneurysm at the site of the previous repair.  Records from 
December 1997 also document that the veteran has 
hypertension.

In March 1998, the veteran received a VA Examination for 
Housebound Status or Permanent Need for Aid and Attendance 
(Aid and Attendance Examination).  The veteran's upper 
extremities showed limited strength, he was very frail, and 
his lower extremities were affected by residuals of his 
abdominal aortic aneurysm and were markedly weak.  The 
diagnoses were spinal stenosis, status post abdominal aortic 
aneurysm, arteriosclerotic cardiovascular disease, 
hypertension, and essential tremor.  It was noted that the 
veteran used crutches or two canes in order to walk, could 
walk only one-half of a block at most, and could not support 
himself (presumably, unless using aids) on standing.  The 
examiner indicated that the veteran required the daily 
personal health care services of a skilled provider without 
which he would require hospital, nursing home, or other 
institutional care.

Subsequently in March 1998, the veteran received a VA primary 
care examination.  The examining physician noted that he had 
performed the Aid and Attendance Examination previously that 
month and was now evaluating in "more detail[  ]" whether 
the veteran "qualifie[d] for regular aid and attendance."  
The diagnoses were spinal stenosis, status post abdominal 
aortic aneurysm repair, coronary artery disease, chronic 
pain, dysthymic disorder, and chronic bronchitis.  It was 
also noted that the veteran had a history of tobacco abuse 
and dyspepsia.  The examining physician observed that the 
veteran used a wheelchair but could walk, albeit with a slow, 
antalgic gait and some unsteadiness, and opined that this 
difficulty in walking was probably secondary to the spinal 
stenosis.  The examining physician also opined that the 
dysthymic condition of the veteran had been aggravated by his 
other, physical disorders to the point that he was unable to 
manage his own finances.  (In an April 1998 treatment note, 
however, the physician indicated that the veteran was able to 
handle his finances although he had relied upon his wife's 
assistance in the past.)  

In April and May 1998, the veteran was afforded another VA 
Aid and Attendance Examination.  Diagnoses on multiaxial 
assessment included major depressive disorder, generalized 
anxiety disorder, with psychotic features (Axis I); coronary 
artery disease and hypertension, adult onset diabetes 
mellitus, and spinal stenosis (Axis III); and "loss of 
mobility, high risk for further injury" (Axis IV).  The 
examining physician opined that "chronic anxiety directly 
affected [the veteran's] heart" and that the "dysthymic 
disorder" of the veteran was "debilitating and causes 
greater physical decline."  The focus of the examination 
report was on physical decline associated immediately with 
spinal stenosis.  It was noted that the veteran had limited 
use of his lower extremities because of this condition.  
Specifically, it was observed that he was wheelchair bound, 
could not walk without a wheelchair or a walker, could stand 
only with assistance and only for approximately 15 seconds, 
and could not transfer without assistance from his wheelchair 
to his car or from his wheelchair to his bathtub.  The 
veteran was found to be unable to cook for himself because he 
was incapable of moving around a kitchen.  Concerning his 
upper extremities, the veteran was found to have no 
restriction of movement.  He was adjudged able to feed 
himself but because of weakness, unable to attend to his 
personal hygiene or use his upper extremities during 
transfers.  Concerning his spine and trunk, the veteran was 
observed to have, in addition to spinal stenosis, 
spondylolisthesis and bilateral hip and leg pain.  The 
examination report made reference to a letter from Trident 
Anesthesia Group.  This letter, dated in May 1998, indicates 
that between June 1996 and December 1997, the veteran 
received 11 lumbar epidural steroid injections for those 
disorders.  Like the March 1998 Aid and Attendance 
Examination, this one resulted in the examiner's 
certification that veteran required the daily personal health 
care services of a skilled provider without which he would 
require hospital, nursing home, or other institutional care.

In May 1998, John D. Sanders, M.D., wrote, in pertinent part, 
that circulatory problems and vascular disease were all 
associated with the veteran's service disability.

In November 1998, the veteran was examined for VA purposes by 
Robert A. Pringle, Jr., M.D.  Dr. Pringle stated in his 
examination report that the veteran had severe chronic 
obstructive pulmonary disease, severe coronary artery 
disease, and severe peripheral vascular disease.  Dr. 
Pringle, however, did not address a possible relationship 
between these cardiovascular disorders and the veteran's 
psychiatric condition.  Dr. Pringle indicated that the 
cardiovascular problems "totally debilitated" the veteran 
and were responsible for his being "basically wheelchair 
bound."

The veteran was given another VA heart examination in 
February 1999.  The examining physician's assessment was that 
the veteran had coronary artery disease that was minimally 
symptomatic and well managed through medical treatment.  
Following the examination, the physician opined that it was 
unlikely that the veteran's psychiatric condition caused a 
significant portion of his coronary artery disease.  The 
veteran was noted to carry multiple risk factors for the 
disease, and there was no history to indicate that the 
disease was worsening because of psychiatric symptomatology.

II.  Analysis

a.  Claim of entitlement to service connection
for heart disease secondary to a service-connected chronic 
anxiety 
and depressive disorder

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a) (1999).  

Direct service connection may be accorded a current 
disability when the evidence shows affirmatively that the 
disability resulted from injury or disease incurred in or 
aggravated by active service.  38 C.F.R. § 3.303(a).  In 
addition, secondary service connection may be accorded to a 
current disability which is proximately due to or the result 
of a service-connected disease or injury.  When service 
connection is thus established, the secondary condition shall 
be considered a part of the original condition.  38 C.F.R. 
§ 3.310.  

For a claim of entitlement to service connection for 
disability to succeed, it first must be well grounded.  See 
Boeck v. Brown, 6 Vet. App. 14 (1993).  A well-grounded claim 
is a plausible claim, one either meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In general, for a well-grounded claim of 
entitlement to service connection for a disability to be 
established, competent evidence of record must show:  a 
current disability; the incurrence or aggravation of an 
injury or disease during active service; and a nexus, or 
causal relationship, between the in-service injury or disease 
and the claimed current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  When, as here, the claim is for 
service connection on a secondary basis, competent evidence 
demonstrating the possibility that the veteran has claimed 
current disability and that it has resulted from or is 
proximately due to a disorder for which service connection 
previously has been granted will satisfy these requirements.  
See Jones (Wayne) v. Brown, 7 Vet. App. 134, 138 (1994).

As a preliminary matter, the Board finds that this claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
See Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to the claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Significantly, however, while the claim is well grounded, the 
Board finds that the preponderance of the evidence is against 
the claim and that the claim must be denied.  In this regard, 
the evidence supporting the claim consists of the appellant's 
contentions, and two physician statements.  Significantly, 
however, the veteran, as a lay person, is not competent to 
offer an opinion linking his heart disease to a service 
connected disability.  Espiritu v. Derwinski, 2 Vet. App 492 
(1992).  Moreover, while the physicians are competent to 
offer an opinion, neither the April/May 1998 opinion provided 
by a VA examiner, nor the May 1998 opinion offered by Dr. 
Sanders was based on a review of all of the evidence of 
record.  Moreover, neither opinion was buttressed by any 
rationale or reasoning.

In contrast, when the veteran was seen for a VA heart 
examination in February 1999, that examiner had access to all 
of the evidence of record, including the claims folder.  
Moreover, she explained the rationale for her opinion.  
Finally, she noted that the veteran's carried many strong 
risk factors for developing heart disease, and based on this 
review found that it was unlikely that a psychiatric disorder 
was related to the development of heart disease.  She 
specifically found that there was no history to indicate that 
chronic anxiety or depression worsened his cardiac 
symptomatology.

When the record contains medical opinions that are in 
conflict, the Board may prefer one opinion to the other(s) on 
the basis of its assessment of the weight and credibility of 
each.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Here 
there is a difference of medical opinion about whether the 
veteran's current cardiovascular problems are the result of 
his psychiatric condition.  Nevertheless, as the February 
1999 examination and opinion was based on all of the evidence 
of record, and not just some of the evidence, and as the 
report was supported by medical reasoning the Board concludes 
that the February 1999 report is of greater probative value.  
As such, the Board finds that the preponderance of the 
evidence is against the claim for secondary service 
connection.  Hence, the benefit sought on appeal is denied.

In reaching this opinion the Board considered the articles 
submitted concerning relationship between heart disease and 
psychiatric disorders.  These articles, however, are general 
in nature, and they do not pertain to the particulars and the 
evidence in this veteran's case.  See Sacks v. West, 11 Vet. 
App. 314 (1998).   Hence, they are of little, if any, 
probative value.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

b.  Claim of entitlement to special monthly compensation 
based on the need for regular aid and attendance 
or on account of being housebound

The veteran has also appealed the Ro's determination of his 
claim for special monthly compensation.  He filed this claim 
in March 1998.  Special monthly compensation is available 
where the veteran, as a result of a service-connected 
disability or disabilities, is so helpless as to be in need 
of regular aid and attendance or is permanently bedridden.  
38 U.S.C.A. § 1114(1) (West 1991); 38 C.F.R. § 3.350(b) 
(1999).  Special monthly compensation is also available where 
the veteran has a service-connected disability rated as total 
and has an additional service connected disability or 
disabilities independently ratable at 60 percent or more, or 
(2) by reason of the veteran's service-connected disability 
or disabilities, is permanently housebound.  38 U.S.C.A. 
§ 1114(s) (West 1991); 38 C.F.R. § 3.350(i) (1999).  The 
Board finds that the record in this case implies a claim of 
entitlement to special monthly compensation on the basis of 
being permanently housebound or needing regular aid and 
attendance.  See 38 C.F.R. § 3.155 (1999); Stuntman v. Brown, 
5 Vet. App. 127, 132-33 (1993).  Accordingly, the Board has 
recharacterized the veteran's claim for special monthly 
compensation to reflect both legal bases.  

The Board notes that because it is founded on the assertion 
of the veteran that a service-connected disability of his has 
worsened, the claim to special monthly compensation is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
38 U.S.C.A. § 5107(a).  

Only service-connected disorders may be considered in 
assessing whether the claimant is entitled to special monthly 
compensation on one or more of the above-described grounds.  
The veteran's only service-connected disorder is his 
psychiatric condition, for which, as observed above, he has 
been assigned a 100 percent evaluation since October 1974.  
For the veteran to be considered "bedridden" because of 
this condition, and thus entitled to special monthly 
compensation, he must be found to have a condition which 
through its essential character actually requires him to 
remain in bed.  38 C.F.R. § 3.352(a) (1999).  There is no 
evidence in the record that the veteran is bedridden in this 
sense, nor does he claim to be.  Thus, special monthly 
compensation cannot be awarded on the ground that the veteran 
is "permanently bedridden."  

Another potential ground of entitlement to special monthly 
compensation, helplessness due to a service-connected 
condition or conditions resulting in the need for "regular 
aid and attendance," is likewise absent here.  In 
assessments of whether this ground has been established, 
consideration is given to such conditions as:  the inability 
of a claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of a claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
above be found to exist before a favorable rating may be 
made.  The particular personal functions which the claimant 
is unable to perform should be considered in connection with 
his condition as a whole.  It is only necessary that the 
evidence establish that the claimant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that his condition is such as would 
require him to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  Id.  

In this case, the record shows that the veteran has undergone 
two special Aid and Attendance Examinations, one in March 
1998 and another in April and May 1998.  In each case, the 
examiner certified that the veteran needs the daily 
assistance of another person to care for himself in ways such 
as these.  However, neither these examinations nor any other 
assessment of record have indicated that because of the 
service-connected psychiatric disorder alone the veteran 
needs regular aid and attendance.  Rather, the March 1998 Aid 
and Attendance Examination suggested that the cause of this 
need was that he was status post abdominal aortic aneurysm.  
Moreover, the April and May 1998 Aid and Attendance 
Examination attributed the inability of the veteran to care 
for himself to spinal stenosis and other musculoskeletal 
problems.  The March 1998 primary care examination made 
findings supporting this view.  Dr. Pringle, conducting an 
examination for VA purposes in November 1998, opined that the 
veteran's cardiovascular problems had left him completely 
debilitated and appeared to suggest that these were the 
primary reason that he was largely confined to a wheelchair 
and thus helpless.  Dr. Pringle did not associate this degree 
of debilitation to the appellant's psychiatric disorder.  
Thus, special monthly compensation cannot be awarded because 
his service-connected psychiatric disorder does not render 
the veteran so helpless as to be in need of regular aid and 
attendance from others.

Nor is the veteran entitled to special monthly compensation 
on the ground that by reason of his service-connected 
psychiatric condition, he is 'permanently housebound."  The 
ground of being "permanently housebound" is established when 
as a direct result of a service-connected disability or 
disabilities, the veteran is substantially confined to his or 
her dwelling and the immediate premises and it is reasonably 
certain that the disability or disabilities and resultant 
confinement will continue throughout the veteran's lifetime.  
38 C.F.R. § 3.350(i).  There is no showing in the record that 
the veteran is thus confined to his dwelling on account of 
his service-connected disability.  Indeed, it was indicated 
in the report of the April and May 1998 Aid and Attendance 
Examination that the veteran rides in an automobile.  In 
addition, as observed above, all analyses of the functional 
limitations of the veteran, including those that might tend 
to keep him confined to his dwelling, attribute these 
limitations to disorders other than his service-connected 
psychiatric disability.  Thus, special monthly compensation 
cannot be awarded on the ground that because of his service-
connected psychiatric disorder, the veteran is permanently 
housebound.

Accordingly, a preponderance of the evidence of record is 
against the veteran's claim of entitlement to special monthly 
compensation on any of the foregoing bases.

Finally, the veteran is not entitled to special monthly 
compensation on the ground that he has a service-connected 
disability rated as total and an additional service connected 
disability or disabilities independently ratable at 60 
percent or more.  Because only service-connected disability 
of the veteran is his psychiatric disorder, the claim to 
special monthly compensation on this ground is legally 
insufficient.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert. 


ORDER

Entitlement to service connection for heart disease secondary 
to a service-connected chronic anxiety and depressive 
disorder is denied.

Special monthly compensation based on being bedridden, or on 
the need for regular aid and attendance, or by reason of 
being permanently housebound, or on account of having a 
service-connected disability rated as total and an additional 
service 

connected disability or disabilities independently ratable at 
60 percent or more is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

